DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on May 10, 2021 have been accepted. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable since, as argued by Applicant in Remarks dated 12/30/2021, page 15, lines 12-18, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 11, “wherein only one of the plurality of amplifiers is configured to output a sensing data voltage to the plurality of data lines in a sensing mode”. In claim 18, “outputting a sensing data voltage to the plurality of data lines using only one of the plurality of amplifiers in a sensing mode”. The closest prior art of record, Kim (US 2019/0180693) discloses a display apparatus (Fig. 1, (100) and [0031]) wherein in a Writing mode (Driving mode) [59, 61] the plurality of amplifiers (Fig. 9, (121a and (121b) are configured to output a sensing data voltage (Fig. 5B, Vdatal, Vdata2) to the plurality of data lines in a sensing mode [63, 74] (see Fig. 9 for plurality of amplifiers). Also, Kang at al. (US 2018/0120991) discloses a driving circuit of a touch display device [0011] having a plurality of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692